 1   ALISON BRASIER, ESQ.
 2
     Nevada Bar No. 10522
     HICKS & BRASIER, PLLC
 3   2630 S. Jones Blvd.
     Las Vegas, Nevada 89146
 4
     Phone (702) 628-9888
 5   Fax    (702) 960-4118
     Email: abrasier@lvattorneys.com
 6   Attorneys for Plaintiff
 7
                                        UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9

10   KATHRYN BOVARD,                                      CASE NO.: 2:19-cv-00707-JAD-CWH

11                         Plaintiff,                     STIPULATION AND ORDER TO
                                                          CONTINUE DATE FOR OPPOSITION
12
     vs.
13
     HILTON HOTELS d/b/a DOUBLETREE BY
14   HILTON HOTEL CHARLOTTE, a foreign
     corporation; DOES 1 through 100; and ROE
15
     CORPORATIONS 1 through 100,
16                    Defendants.
17
            The parties, by and through their attorneys of record, hereby stipulate to extend the deadline for
18

19   Plaintiff’s response to Specially Appearing Defendant Doubletree’s Motion to Dismiss Plaintiff’s

20   Complaint for Lack of Personal Jurisdiction and Improper Venue fourteen (14) days, until July 9, 2019.
21
     The parties are attempting to resolve the issues raised in Defendant’s Motion and require the additional
22
     ///
23

24
     ///

25   ///
26

27

28




                                                          1
 1   time to potentially come to a stipulation in lieu of continued Motion practice.
 2

 3
     DATED this 25th day of June, 2019.
 4

 5   HICKS & BRASIER, PLLC

 6   ___/s/ Alison M. Brasier, Esq._____________
     ALISON BRASIER, ESQ.
 7
     Nevada Bar No. 10522
 8   2630 S. Jones Blvd
     Las Vegas, Nevada 89146
 9   Attorneys for Plaintiff
10
     DATED this 25th day of June, 2019.
11
     WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC
12
     ___/s/ Howard Russell, Esq._____________
13
     HOWARD RUSSELL, ESQ.
14   Nevada Bar No. 8879
     6385 S. Rainbow Blvd, Ste. 400
15   Las Vegas, Nevada 89118
     Attorneys for Defendant Doubletree Management LLC,
16
     Erroneously named as Hilton Hotels d/b/a Doubletree by
17   Hilton Hotel Charlotte

18

19
                                                        ORDER

20          Based on the foregoing, IT IS SO ORDERED.
21                  Dated this ___ day of June, 2019.
22
                                                          _____________________________
23                                                        UNITED
                                                          U.S.     STATES
                                                               DISTRICT    DISTRICT JUDGE
                                                                        COURT
                                                          Dated: June 26, 2019.
24

25

26

27

28




                                                           2
